The action is on a cropping contract by which plaintiff undertook to cultivate and gather crops on defendant's land for one-half of the crops so raised. Defendant appeals from a verdict and judgment for plaintiff for $90, over and above the set-offs shown by defendant.
An examination of the record does not disclose any error prejudicial to appellant.
1. Responsively to his counsel's question, plaintiff testified that he cultivated the crop the best he possibly could. The motion to exclude the answer was properly overruled, in the absence of any objection to the question by which it was elicited.
2. Plaintiff had testified to receiving a letter from defendant offering to buy plaintiff's interest in the crop. He was then allowed to state, over defendant's objection, that defendant offered to pay him about $92, in addition to satisfying his account. The sole objection to this testimony was that defendant's offer was no evidence of the value of the crop. This objection was not well taken, for the offer to pay was admissible as an admission by defendant of what was due at that time. It is argued that the terms of the offer should have been excluded because it was an offer of compromise. St. Louis, etc., R. Co. v. Cash, etc., Co., 161 Ala. 332, 50 So. 81. It is sufficient to say that that rule of exclusion is not available here, because it does not appear that, when the letter making the offer was written and received, there was any controversy pending as to the amount due under the contract. Moreover, the objection stated was not apt for raising this question.
3. Plaintiff's testimony as to the value of the work done by him was explicitly ruled out by the trial judge, and its original admission, if erroneous, was rendered harmless.
4. Defendant's offer to show the difference in the yield of cotton, if plaintiff had properly hoed it after the rains, was properly excluded. The plea of set-off and recoupment gave no hint of such a claim for negligence and resulting damage, and it was not within the issues.
5. The contract provided that defendant should supply plaintiff and his family with rations during the season, on a basis of 10 per cent. profit, and the complaint so alleged. Whether he did so was a material issue, and the questions to defendant on this subject were properly allowed.
Let the judgment be affirmed.
Affirmed.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.